Citation Nr: 0719640	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for a kidney 
disability. 

4.  Entitlement to service connection for a skin disorder to 
include psoriasis.  

5.  Entitlement to service connection for a left shoulder 
disability.  

6.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for 
hypertension, diabetes mellitus, a kidney disability, a skin 
disorder to include psoriasis, a left shoulder disability, 
and Hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2007 statement, the veteran requested a hearing 
before a member of the Board at the local VA office.  He 
indicated that he would like a video conference hearing with 
the Board from the El Paso, Texas VAHCC tele-video facility 
or a Travel Board hearing at the RO.   

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  To ensure full compliance with due process 
requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing with the Board 
from the El Paso, Texas VAHCC tele-video 
facility, if possible, or a personal 
hearing before a Veterans Law Judge at 
the Waco RO.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




